                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION

RICHARD TORRES RAMIREZ                             §

VS.                                                §        CIVIL ACTION NO. 9:19-CV-148

DIRECTOR, TDCJ-CID                                 §

                     MEMORANDUM OPINION REGARDING TRANSFER

        Petitioner Richard Torres Ramirez, an inmate confined at the Polunsky Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this

petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

        The above-styled action was referred to the undersigned magistrate judge pursuant to 28

U.S.C. § 636 and the Local Rules for the Assignment of Duties to the United States Magistrate Judge

for findings of fact, conclusions of law, and recommendations for the disposition of the case.

                                             Discussion

        Title 28 U.S.C. § 2254(a) allows a district court to “entertain an application for a writ of

habeas corpus in behalf of a person in custody pursuant to the judgment of a State court only on the

ground that he is in custody in violation of the Constitution or laws or treaties of the United States.”

28 U.S.C. § 2254(a). A state prisoner is required to file his federal petition for writ of habeas corpus

in either the district where the prisoner is incarcerated or the district where the prisoner was

convicted and sentenced. 28 U.S.C. § 2241(d). Although both district courts have jurisdiction to

entertain the application, “[t]he district court for the district wherein such an application is filed in

the exercise of its discretion and in furtherance of justice may transfer the application to the other

district court for hearing and determination.” Id.
           Petitioner filed this petition in the Lufkin Division of the Eastern District of Texas. However,

.   petitioner was convicted and sentenced in Smith County which is located in the Tyler Division.

           The court has considered the circumstances and has determined that the interests of justice

    would be served if this petition were transferred to the division where petitioner was convicted and

    sentenced. Therefore, the petition should be transferred to the Tyler Division for hearing and

    determination. It is accordingly

           ORDERED that this petition is TRANSFERRED to the Tyler Division of the United States

    District Court for the Eastern District of Texas.



                 SIGNED this the 28th day of August, 2019.




                                                        ____________________________________
                                                        KEITH F. GIBLIN
                                                        UNITED STATES MAGISTRATE JUDGE




                                                        2
